Exhibit 10.1 AUBURN SAVINGS BANK, FSB EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST Effective:January 1, 2008 AUBURN SAVINGS BANK, FSB EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST Page I.INTRODUCTION 1 1.1 PLAN NAME 1 1.2 EFFECTIVE DATE 1 1.3 PURPOSE OF PLAN 1 II.ELIGIBILITY 1 2.1 INITIAL ELIGIBILITY 1 2.2 BREAK IN SERVICE 1 III.CONTRIBUTIONS 2 3.1 CONTRIBUTION AMOUNTS 2 3.2 FORM OF CONTRIBUTIONS 2 3.3 MINIMUM CONTRIBUTIONS 2 IV.INVESTMENT OF TRUST ASSETS 2 4.1 PURCHASE OF EMPLOYER STOCK 2 4.2 PURCHASE PRICE OF EMPLOYER STOCK 2 4.3 DIVERSIFICATION OF INVESTMENTS 3 4.4 BORROWING TO ACQUIRE EMPLOYER STOCK 3 4.5 RELEASE OF SHARES 5 V.ACCOUNTING 5 5.1 ACCOUNTING FOR TRUST ASSETS 5 5.2 TREATMENT OF ENCUMBERED SHARES 6 5.3 SEPARATE RECORDS OF PARTICIPANTS 6 5.4 ALLOCATION AMONG PARTICIPANT ACCOUNTS 6 5.5 ANNUAL REPORT TO PARTICIPANTS 7 5.6 VOTING 7 5.7 LIST OF PARTICIPANTS 8 5.8 MAXIMUM ANNUAL ADDITIONS 8 5.9 ADJUSTMENT FOR EXCESSIVE ADDITIONS 11 VI.VESTING 11 6.1 VESTING 11 6.2 FORFEITURES 12 6.3 NORMAL RETIREMENT AGE, ETC 13 VII.DISTRIBUTIONS 13 7.1 FORM OF DISTRIBUTION 13 7.2 TIMING OF DISTRIBUTION OF BENEFITS 14 7.3 DEATH BENEFITS; DESIGNATION OF BENEFICIARY 15 7.4 BANK CERTIFICATION 16 i Table of Contents (continued) Page 7.5 MINIMUM DISTRIBUTION REQUIREMENTS 16 7.6 TIME AND MANNER OF MINIMUM REQUIRED DISTRIBUTIONS 16 7.7 REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME 17 7.8 REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH 17 7.9 DEFINITIONS 19 7.10 DISTRIBUTION FOR MINOR BENEFICIARY 20 7.11 LOCATION OF PARTICIPANT OR BENEFICIARY UNKNOWN 20 7.12 LIMITATIONS ON BENEFITS AND DISTRIBUTIONS. 20 7.13 DIRECT ROLLOVERS 20 VIII.TRUST AND TRUSTEES 21 8.1 TRUST AND TRUSTEE 21 8.2 GENERAL POWERS 21 8.3 RESPONSIBILITY OF TRUSTEE. 24 8.4 COMPENSATION AND EXPENSES. 24 8.5 CONTINUATION OF POWERS UPON TRUST TERMINATION. 24 8.6 RESIGNATION. 24 8.7 REMOVAL OF THE TRUSTEE. 24 8.8 DUTIES OF RESIGNING OR REMOVED TRUSTEE AND OF SUCCESSOR TRUSTEE. 24 8.9 FILLING TRUSTEE VACANCY. 25 8.10 DISAGREEMENT AS TO ACTS. 25 8.11 PERSONS DEALING WITH TRUSTEE. 25 8.12 MULTIPLE TRUSTEES. 25 8.13 DEALINGS WITH THE ADMINISTRATIVE COMMITTEE 25 IX.DIVIDENDS 26 9.1 PAYMENT OF DIVIDENDS. 26 9.2 ALLOCATION OF DIVIDENDS. 26 X.PUT OPTIONS 26 10.1 APPLICATION 26 10.2 PUT OPTION 26 XI.RIGHT OF FIRST REFUSAL 27 11.1 APPLICATION 27 11.2 RIGHT OF FIRST REFUSAL 28 11.3 ENDORSEMENT OF CERTIFICATES 28 XII.ADMINISTRATIVE COMMITTEE 29 12.1 STATUS 29 12.2 POWERS 29 12.3 DUTIES 30 ii Table of Contents (continued) Page 12.4 EFFECT OF INTERPRETATION OR DETERMINATION 30 12.5 RELIANCE ON TABLES, ETC. 30 12.6 CLAIMS AND REVIEW PROCEDURES. 30 12.7 INDEMNIFICATION 31 12.8 ANNUAL REPORT 31 12.9 EXPENSES OF PLAN 32 12.10 LIMITATION OF LIABILITY 32 12.11 ACCOUNTS 32 XIII.AMENDMENTS AND TERMINATION 33 13.1 PLAN AMENDMENTS 33 13.2 TERMINATION OF CONTRIBUTIONS 33 13.3 TERMINATION OF PLAN 33 XIV.TOP HEAVY PROVISIONS 34 14.1 PROVISIONS TO APPLY 34 14.2 MINIMUM CONTRIBUTION 34 14.3 DEFINITIONS 35 XV.DEFINITIONS 37 XVI.MISCELLANEOUS 42 16.1 EXCLUSIVE BENEFIT RULE 42 16.2 NON-TERMINABLE RIGHTS 42 16.3 LIMITATION OF RIGHTS. 42 16.4 NON-ALIENABILITY OF BENEFITS 42 16.5 ADEQUACY OF DELIVERY 43 16.6 SERVICE WITH ARMED FORCES 43 16.7 MERGER OR CONSOLIDATION 43 16.8 GOVERNING LAW 43 iii AUBURN SAVINGS BANK EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST I.INTRODUCTION 1.1 PLAN NAME The name of the Plan is the Auburn Savings Bank, FSB Employee Stock Ownership Plan and Trust. 1.2 EFFECTIVE DATE The Plan is effective as of January 1, 2008. 1.3 PURPOSE OF PLAN The Plan is created for the purpose of providing retirement benefits to Participants and their beneficiaries in a manner consistent with the requirements of the Code and Title I of ERISA. The Plan is intended to be, and is hereby designated as, an employee stock ownership plan within the meaning of Code Section 4975(e)(7), which shall invest primarily in Employer Stock. II.ELIGIBILITY 2.1 INITIAL ELIGIBILITY (a)An Eligible Employee who is an Employee at the closing of the Bank’s reorganization from mutual savings bank to mutual holding company structure (the “Reorganization Date”) and who has earned one Hour of Service in each of the three months immediately preceding the Reorganization Date will be a Participant as of the Reorganization Date. Any other Eligible Employee will become a Participant in the Plan on the Entry Date coincident with or next following the date on which he or she first completes a Year of Service and attains age (b)No contributions shall be made or forfeitures allocated with respect to an Employee who is not, or a Participant who ceases to be, an Eligible Employee. If an Employee who is not an Eligible Employee becomes an Eligible Employee, such Employee will become a Participant on the first Entry Date on or after becoming an Eligible Employee, if he or she has otherwise satisfied the requirements of this Article II. 2.2 BREAK IN SERVICE Any Participant who terminates employment but is reemployed by a Participating Employer before incurring a One Year Break in Service will continue to participate in the Plan as if such termination had not occurred, effective as of the date of reemployment. Any Participant who terminates employment but is reemployed by a Participating Employer after incurring a One Year Break in Service will be treated as a new hire, and he or she will participate in the Plan only after again satisfying the requirements of this Article II. III.CONTRIBUTIONS 3.1 CONTRIBUTION AMOUNTS Not later than the time prescribed by law for filing its Federal income tax return (including extensions thereof) for its current taxable year and each succeeding taxable year, the Bank will make contributions to the Trust in such amounts as may be determined by the Board of Directors, provided, however, that the aggregate contribution of the Bank for any year shall not exceed the maximum amount which would constitute an allowable deduction to the Bank for such year under Code Section 404(a). A Participant shall neither be required nor permitted to make contributions to the Plan and Trust. 3.2 FORM OF CONTRIBUTIONS Bank contributions will be paid in cash or other property, as the Board of Directors may, from time to time, determine; provided however that the Bank may not make contributions of Employer Stock to the extent necessary to satisfy a monetary obligation in violation of U.S. Department of Labor Interpretive Bulletin 94-3, see 29 C.F.R. 2509.94-3, unless the contribution otherwise satisfies the requirements for an exemption from the ERISA prohibited transaction rules. 3.3 MINIMUM CONTRIBUTIONS The Bank’s annual contribution must be sufficient to ensure that Trust does not default on the repayment by the Trust of indebtedness in accordance with the terms of such indebtedness which may be incurred from time to time for the purpose of the acquisition of Employer Stock. IV.INVESTMENT OF TRUST ASSETS 4.1 PURCHASE OF EMPLOYER STOCK All cash contributions to the Trust made by the Bank and any other cash received by the Trust (excluding dividends received by the Trust on Employer Stock which are directed by the Bank to be distributed to Plan Participants pursuant to Section 9.1), will first be applied to outstanding current obligations of the Trust, and any excess will be used, at the discretion of the Trustee, to repay obligations of the Trust, to buy Employer Stock from holders of outstanding stock or newly issued or treasury stock from the Bank, or the Trustee may invest such funds of the Trust in savings accounts, certificates of deposit, short-term commercial paper, stocks, bonds, insurance policies, or other investments deemed to be desirable for the Trust, or such funds may be held temporarily in cash. 4.2 PURCHASE PRICE OF EMPLOYER STOCK All purchases of Employer Stock by the Trust will be made at a price, or at prices, which, in the judgment of the Trustee, do not exceed the fair market value of such Employer Stock. The fair market value of Employer Stock shall be the price at which such stock trades on an established securities market, or if such stock is not readily tradable on an established securities market, the fair market value of Employer Stock shall be determined by an independent appraiser as defined in Code Section 401(a)(28). In making such determination, the appraiser shall consider the following criteria: 2 (a)Any current and historical practices which have been consistently and uniformly utilized to value Employer Stock in sales transactions between the Bank and the stockholders, or among and between stockholders. (b)Any restrictions or limitations imposed upon the sale or transfer of Employer Stock which establish or stipulate the price at which the Bank may or must purchase such stock under the provisions of its charter of any or written agreements, provided the same or similar restrictions are applicable to substantially all of the outstanding Employer Stock and are complied with uniformly and consistently. (c)Such other information concerning the Bank and its condition and prospects, financial and otherwise, generally used in the determination of the fair market value of corporate stock of comparable public or private companies engaged in the same or similar industries, by independent investment analysts nationally recognized as having expertise in rendering such evaluations. 4.3 DIVERSIFICATION OF INVESTMENTS (a)Each Participant in the Plan who has attained age fifty-five (55) and has completed at least ten (10) years of participation in the Plan shall be permitted to elect, as to not more than twenty-five percent (25%) (reduced by amounts previously diversified) of his or her Employer Stock Account, to have Employer Stock in such amount liquated from his or her Employer Stock Account and transferred to his or her Other Investment Account. This election may be made within the period of ninety (90) days following the end of each Plan Year during the six (6) Plan Year period beginning with the first Plan Year in which the Participant became eligible to make the election. In the case of the last year to which an election applies, fifty percent (50%) shall be substituted for twenty-five percent (25%). (b)For the purpose of facilitating elective diversification hereunder, the Trustee may make available under the Participant’s Other Investment Account at least three investment vehicle alternatives to the investment of assets of the Trust in qualified employer securities that comply with the requirements of Code Section 401(a)(28) and any applicable Regulation. (c)The Trustee shall comply with any diversification election under this Section 4.3 within ninety (90) days following the ninety (90) day election period by (i) substituting other investment assets for the amount of qualified employer securities as to which the election is made, or (ii) distributing to the Participant an amount equal to the amount for which diversification was elected. 4.4 BORROWING TO ACQUIRE EMPLOYER STOCK The Trustee may borrow funds from any lender for the purpose of purchasing Employer Stock, and may enter into contracts for the purchase of Employer Stock pursuant to which the purchase price is paid in installments. Any such loan or contract must be primarily for the benefit of Participants and their Beneficiaries, and shall comply with the following terms and conditions: 3 (a)The interest rate respecting such loan shall not exceed a reasonable rate of interest. The Trustee shall consider all relevant factors in determining a reasonable rate of interest, including the amount and duration of the loan or contract, the security and guarantee (if any) involved, the credit standing of the Trust and the Bank (if and to the extent that the Bank acts as guarantor), and the interest rate prevailing for comparable loans. Upon due consideration of the foregoing factors, a variable interest rate may be reasonable. (b)At the time that such loan is made or contract entered into, the interest rate and the price of securities to be acquired should not be such that Plan assets might be dissipated. (c)The terms of such loan or contract, whether or not between independent parties, must be at such time at least as favorable to the Trust as the terms of a comparable loan or contract resulting from arm’s-length negotiations between independent parties. (d)The proceeds of such loan must be used within a reasonable time after their receipt by the Trust only to acquire Employer Stock, to repay such loan, or to repay a prior loan to the Trust. (e)Such loan must be without recourse against the Trust. The only assets of the Trust that may be given as collateral on such loan are shares of Employer Stock acquired therewith. No person entitled to payment under such loan shall have any right to assets of the Trust other than collateral given for such loan, cash contributions of the Bank made to meet the obligations of the Trust under such loan, and earnings attributable to such collateral and the investment of such contributions. The payments made with respect to such loan by the Trust during a Plan Year must not exceed an amount equal to the sum of such contributions and earnings received during or prior to the year less such payments in prior years.
